                 Case 2:21-mj-00112-CKD Document 13 Filed 07/27/21 Page 1 of 4


 1 PHILLIP A. TALBERT
   Acting United States Attorney
 2 ROBERT J. ARTUZ
   Special Assistant U.S. Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8
                                  IN THE UNITED STATES DISTRICT COURT
 9
                                    EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                           CASE NO. 2:21-MJ-112-CKD
12                                 Plaintiff,            STIPULATION FOR EXTENSION OF TIME FOR
                                                         PRELIMINARY HEARING PURSUANT TO RULE
13                           v.                          5.1(D) AND EXCLUSION OF TIME AND
                                                         [PROPOSED] FINDINGS AND ORDER
14   OLAMIDE YUSUF BAKARE,
                                                         DATE: July 29, 2021
15                                Defendant.             TIME: 2:00 p.m.
                                                         COURT: Hon. Jeremy D. Peterson
16

17          Plaintiff United States of America, by and through its attorney of record, Special Assistant U.S.

18 Attorney ROBERT J. ARTUZ, and Defendant OLAMIDE YUSUF BAKARE, both individually and by

19 and through his counsel of record, CANDICE FIELDS, hereby stipulate as follows:

20          1.       The Complaint in this case was filed on July 12, 2021, charging Bakare with one count of

21 conspiracy to commit wire fraud, in violation of 18 U.S.C. § 1349. Bakare first appeared before a

22 judicial officer of the District of Maryland on or about July 16, 2021, and is currently detained. He was

23 ordered to make his first appearance in this district on July 29, 2021 along with his co-defendants or as

24 soon as he arrives in this district after transport via the U.S. Marshals Service, where the Complaint is

25 pending. The Court has not yet set a preliminary hearing date.

26          By this stipulation, the parties jointly move to set the preliminary hearing date on August 27,

27 2021 at 2:00 p.m., before the duty Magistrate Judge, pursuant to Rule 5.1(d) of the Federal Rules of

28 Criminal Procedure. The parties stipulate that the delay is required to allow the defense reasonable time

      STIPULATION                                        1
                 Case 2:21-mj-00112-CKD Document 13 Filed 07/27/21 Page 2 of 4


 1 for Bakare’s transport and preparation, and for the government’s collection and production of discovery

 2 and continuing investigation of the case. For example, the government is preparing to produce discovery

 3 relevant to this case, including over 1,000 pages of law enforcement reports, EDD records, bank records,

 4 photographs, and criminal histories. The government also anticipates producing multiple gigabytes of

 5 documents from multiple data extractions of the defendant and his co-defendant’s electronic devices,

 6 which will be available to defense counsel for inspection. Defense counsel needs time to review and

 7 consider all the evidence and to conduct further investigation. The parties further agree that the interests

 8 of justice served by granting this continuance outweigh the best interests of the public and the defendant

 9 in a speedy trial. 18 U.S.C. § 3161(h)(7)(A).

10          2.       The parties agree that good cause exists for the extension of time, and that the extension

11 of time would not adversely affect the public interest in the prompt disposition of criminal cases.

12 Therefore, the parties request that the time between July 29, 2021, and August 27, 2021 be excluded

13 pursuant to 18 U.S.C. § 3161(h)(7)(B)(iv), Local Code T-4.

14          IT IS SO STIPULATED.

15
      Dated: July 26, 2021                                    PHILLIP A. TALBERT
16                                                            Acting United States Attorney
17
                                                              /s/ ROBERT J. ARTUZ
18                                                            ROBERT J. ARTUZ
                                                              Special Assistant U.S. Attorney
19

20
      Dated: July 26, 2021                                    /s/ CANDICE FIELDS
21                                                            CANDICE FIELDS
22                                                            Counsel for Defendant
                                                              OLAMIDE YUSUF BAKARE
23

24

25

26

27

28

      STIPULATION                                         2
                 Case 2:21-mj-00112-CKD Document 13 Filed 07/27/21 Page 3 of 4


 1 PHILLIP A. TALBERT
   Acting United States Attorney
 2 ROBERT J. ARTUZ
   Special Assistant U.S. Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8
                                  IN THE UNITED STATES DISTRICT COURT
 9
                                      EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                            CASE NO. 2:21-MJ-112-CKD
12                                 Plaintiff,             [PROPOSED] FINDINGS AND ORDER
                                                          EXTENDING TIME FOR PRELIMINARY
13                           v.                           HEARING PURSUANT TO RULE 5.1(d) AND
                                                          EXCLUDING TIME
14   OLAMIDE YUSUF BAKARE,
                                                          DATE: July 29, 2021
15                                                        TIME: 2:00 p.m.
                                   Defendant.             COURT: Hon. Jeremy D. Peterson
16

17
            The Court has read and considered the Stipulation for Extension of Time for Preliminary Hearing
18
     Pursuant to Rule 5.1(d) and Exclusion of Time, filed by the parties in this matter on July 26, 2021. The
19
     Court hereby finds that the Stipulation, which this Court incorporates by reference into this Order,
20
     demonstrates good cause for an extension of time for the preliminary hearing date pursuant to Rule
21
     5.1(d) of the Federal Rules of Criminal Procedure.
22
            Furthermore, for the reasons set forth in the parties’ stipulation, the Court finds that the interests
23
     of justice served by granting this continuance outweigh the best interests of the public and the defendant
24
     in a speedy trial. 18 U.S.C. § 3161(h)(7)(A). The Court further finds that the extension of time would
25
     not adversely affect the public interest in the prompt disposition of criminal cases.
26
            THEREFORE, FOR GOOD CAUSE SHOWN:
27
            1.       The defendant shall make his initial appearance in this district before the duty Magistrate
28

      [PROPOSED] FINDINGS AND ORDER                        1
                 Case 2:21-mj-00112-CKD Document 13 Filed 07/27/21 Page 4 of 4


 1 Judge as soon as he arrives in this district after his U.S. Marshals Service transport from Maryland.

 2          2.       The date of the preliminary hearing is extended to August 27, 2021 at 2:00 p.m.

 3          3.       The time between July 29, 2021, and August 27, 2021 shall be excluded from calculation

 4 pursuant to 18 U.S.C. § 3161(h)(7)(A).

 5          4.       Defendants shall appear at that date and time before the Magistrate Judge on duty.

 6

 7          IT IS SO ORDERED.

 8
     Dated:       July 26, 2021
 9                                                           THE HONORABLE JEREMY D. PETERSON
                                                             UNITED STATES MAGISTRATE JUDGE
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

      [PROPOSED] FINDINGS AND ORDER                      2
